ey ee
a >

eh Estey TEs]

 

 

   

  

equa eeyloSu03 BJeLLXeU S5Ue ae eee Et ee

GX 010 465 882 FR
CTURE PRO FORMA

o7)- tsb Th

 

|

‘i
meee Y m am Mi

le EL Xs

xLO8 LOB ScB0 © | NS

 

 

 

    

< 42>

esuidauy ot 2
ref 9 chronopost

Dea ee es] i
Eee ae t
E pyre ess cS} ] oe.
Pot iaboees mr pila us r © DE TRANSPORT FAISANT OFFICE DE FA
if Sea EER ETT

Bi bst-jelelelbley (ere y,%,\ ES
ipa nda ‘ i - Ht

     

LET:

          

  

            

i

CDEP OTTAL -g Se "
ln 9 | = ork ar PAY
(>.3 oe : | TEL. Hed TP ROzR FE2- man

| ee
an
ae eS

 

   
 

 

atk .
sehbed a nk [i020]
Ayal

          
             

Ot sone 22 LZ.

 

joe \HOINYANO CY
do: NYE t=

Yury WE

wie

 

 

 

 

         

  

      
      

  

  

       

      

S55 veut yeh arial iaithl ns

== reget

ez = Vas Ae

a — ! ais Ne Ih

= Aas

& —— = B rec ay
Ss E ¢ ee pongrovaseenan 38 NL a9
Sib aint voce §
Be : yaadls HIS 202
2: a juotussia sf was)
3 ‘ wows Sh HTS
: i gn Salvi canny

5 CHRONOPOST 3 _—— gziee 14 ee

| om a Bh

yuanial MIaie0

 
      

ei 20)
ayo 2207529 “108 -165 (SOE) eA
A ROW 3 Ne Epa | om
wa BS D
SOdOUOJ 5 aly
oe

sence ~ eprdCnnangpoel lt

"900 135 RCS Critel Code TW FR G2 323 960 135

    
